This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STEVEN CHRISTOFFEL,

 3          Plaintiff-Appellant,

 4 v.                                                     NO. 35,991

 5   JACK CLOUD, as Planning
 6   Department Manager of the City
 7   of Albuquerque, and the CITY OF
 8   ALBUQUERQUE,

 9          Defendants-Appellees,

10 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
11 Clay Campbell, District Judge

12 Steven G. Christoffel
13 Albuquerque, NM

14 Pro Se Appellant

15   City of Albuquerque
16   Jessica M. Hernandez, City Attorney
17   John E. Dubois, Assistant City Attorney
18   Albuquerque, NM

19 for Appellees

20                                 MEMORANDUM OPINION

21 ZAMORA, Judge.
 1   {1}   Plaintiff has appealed from the denial of a Rule 1-060(B) NMRA motion for

 2 relief from a previously entered judgment dismissing his claims. We issued a notice

 3 of proposed summary disposition in which we proposed to affirm. Plaintiff has filed

 4 a memorandum in opposition, which we have duly considered. Because we remain

 5 unpersuaded, we affirm.

 6   {2}   We previously described the pertinent background and applicable principles of

 7 law in the notice of proposed summary disposition. We will avoid undue reiteration

 8 here. However, because the memorandum in opposition contains very little to

 9 distinguish it from the docketing statement, our analysis remains essentially

10 unchanged.

11   {3}   Plaintiff continues to argue that the ordinances, statutes, and other authorities

12 he cited should be regarded as newly discovered evidence. [MIO 3-27] We remain

13 unpersuaded that these materials, which were previously available, could not have

14 been discovered earlier by the exercise of due diligence. See Rule 1-060(B)(2).

15   {4}   We understand Plaintiff to continue to suggest inadvertence and fraud as

16 grounds for relief. [MIO 3] However, he provides no further elaboration. We

17 therefore remain unpersuaded.

18   {5}   Plaintiff also appears to argue that the district court misapprehended his

19 arguments, and as such, it should have reconsidered. [MIO 27-29] However, insofar


                                               2
 1 as Plaintiff’s arguments essentially reiterated the arguments previously set forth and

 2 rejected, both by the district court and this Court in the course of the prior appeal, they

 3 were properly rejected as grounds for relief under the auspices of Rule 1-060(B). See

 4 DiMatteo v. Cty. of Dona Ana, 1989-NMCA-108, ¶ 25, 109 N.M. 374, 785 P.2d 285

 5 (discussing the doctrine of law of the case); Lenscrafters Inc. v. Kehoe, 2012-NMSC-

 6 020, ¶ 47, 282 P.3d 758 (holding that where the movant failed to justify the need for

 7 the district court’s reconsideration based on any of the allowable Rule 1-060(B)

 8 exceptions, the district court did not abuse its discretion in denying reconsideration).

 9   {6}   Finally, we understand Plaintiff to contend that he should be granted some form

10 of relief in order to facilitate supplementation with transcripts from the underlying

11 proceedings. [MIO 29-31] However, because the record before us supplies all of the

12 information necessary, and the transcripts with which Plaintiff seeks to supplement

13 the record would have no impact upon our analysis, we reject Plaintiff’s argument. See

14 Udall v. Townsend, 1998-NMCA-162, ¶ 3, 126 N.M. 251, 968 P.2d 341 (explaining

15 that where the Court can obtain sufficient information from the record proper, the

16 docketing statement, and the memoranda to enable it to resolve the issues, then

17 assignment to the summary calendar is appropriate, notwithstanding the unavailability

18 of transcripts).




                                                3
1   {7}   Accordingly, for the reasons stated in our notice of proposed summary

2 disposition and above, we affirm.

3   {8}   IT IS SO ORDERED.


4
5                                     M. MONICA ZAMORA, Judge

6 WE CONCUR:


7
8 JONATHAN B. SUTIN, Judge


 9
10 JULIE J. VARGAS, Judge




                                         4